In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00097-CV

HOWARD W. MCGEE, Appellant                §   On Appeal from the 96th District
                                              Court
                                          §
                                              of Tarrant County (096-309162-19)
V.                                        §
                                              May 20, 2021
                                          §
ABDIRAHMAN ABDIRIZAK D/B/A NFI                Memorandum Opinion by Chief Justice
TRANSPORTATION, Appellee                      Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Bonnie Sudderth_______________
                                        Chief Justice Bonnie Sudderth